DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2020 has been entered.
 
Allowable Subject Matter
Claim(s) 1-16 is/are allowed

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish (US 2015/0355837) in view of Chatterjee (US 8140775), hereinafter “Chatterjee I”.
As per claims 17 and 18, Bish teaches:
A method of operating a tiered storage system, tiered storage system comprising: two or more tiers of data storage;	Fig. 1 and [0035] shows that a storage system 110 and/or the storage architecture 100 may be configured to provide tiered data storage. In such a system, the "hotness" or "coldness" of data may be continually monitored so that it can be optimally placed on different storage tiers 300.	
a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to:	Fig. 2 and [0034] shows that processor(s) 212 are used to access data in the storage devices 204. The servers 206 may host at least one instance of these software modules. These software modules may manage all read and write requests to logical volumes in the storage devices 204. [0021] shows a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.	
receive usage data, in real time, descriptive of usage of at least one memory extent stored by the tiered storage system;	[0038] shows tracking of temperature of data blocks in a tiered storage architecture, where the temperature indicates how frequently data blocks are accessed.	
sort the at least one memory extent into usage bins at least partially according to the projected data usage, wherein the sorting into usage bins is temporally dependent and wherein commands sent to the two or more tiers of data storage migrate one or more of the at least one memory extent to a different tier; and control the two or more tiers of data storage to migrate the at least one memory extent between the two or more tiers of data storage using temporal changes of the sorting into the usage bins.	[0054] shows that a data migration module 822 may migrate data based on the predications of the prediction 
Bish does not explicitly teach, but Chatterjee I teaches identify periodic usage patterns of the at least one memory extent at least partially by calculating a correlation coefficient between the usage data and a predetermined list of conditions;	Fig. 4, col. 9, lines 36-64 shows a process performed by a storage system for extracting load periodicities from historical load data using autocorrelation. Col. 9, lines 39-48 shows that the routine 400 can begin with operation 410 where the number of terms, N, to be used in a linear predictor can be established. As discussed above, N is taken to be three in some examples discussed herein. However, N can be specified as any number of terms depending upon the desired complexity of the linear predictor. Since each term of the linear predictor is based upon one of the extracted periodicities, N is also the number of periodicities that can be extracted from the data set. The N most predominant periodicities within the historical load data can be determined.
determine a projected data usage for each of the at least one memory extent using the periodic usage patterns, wherein the projected data usage is temporally dependent;    Col. 7, lines 52-67 shows that at operation 320, a linear predictor can be formed based on the determined periodicities.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the predictive data migration in tiered storage system of Bish with Chatterjee I’s system/method of determining and predicting patterns in data system from .  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alshawabkeh (US 9703664): discloses self adaptive workload classification and forecasting in multi-tiered storage system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHARLES J CHOI/Examiner, Art Unit 2133